tuterial beleiie seie nov ep faye uniform issue list legend taxpayer a amount b ira c ira d _employer e plan e dear taxpayer a this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you area you were 401_k_plan while you were on plan e account dropped below the required minimum of dollar_figure due to a severe decline in the value of employer e stock plan e’s administrator mailed a distribution check for amount b to your base in the u s in date you learned about this you were employed by employer e and participated in its the value of your before ina page distribution on date when you returned to your base in the u s the letter from the plan_administrator did not explain the cash_out provision of the plan to you nor why you were paid an involuntary_distribution you deposited amount b in a savings account until you could determine what had happened on date you were reassigned to another base and traveled extensively in connection with your military duties several months passed before you had an opportunity to consult with the base legal officer about amount b on date you deposited amount b in ira d and learned that the day period provided in the internal_revenue_code the qt ollover h ad expit ed you state that no other amount was distributed from ira c within the one year period since the original distribution based on the above facts and representations you request that the service waive the 60-day period with respect to the deposit of amount b in ira d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual page received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and d d of the code where the failure ity or good conscience including - -_-casuaity-disaster or other events beyond the reasonable controt of the individuat ------- subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you and lack of information provided by the plan_administrator prevented your from depositing amount b be deposited in ira c within days of the distribution the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b if all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the deposit of amount b in ira d this amount is considered a tax free rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours yo ln wo tor -alarrc- pipkin manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce
